DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 9 August 2022 has been entered.

Claim Objections
Claim 20 is objected to because of the following informalities:  the phrase “the adsorption unit sucking the gas from the suction holes at the same time as ejected gas from the pressing holes” should be - - the adsorption unit sucking the gas from the suction holes at the same time as ejecting gas from the pressing holes - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 11-13, 16-19, and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “an area of the adsorption unit, when viewed in a plan view, is greater than an area of the semiconductor chip, when viewed in the plan view” is new matter in the independent claims. It is disclosed in original specification paragraph [0060], “FIG. 4 is a view illustrating an example of an adsorption unit of a semiconductor manufacturing apparatus according to some example embodiments when viewed in plan view.” It appears that the plan view is a top view as in FIG. 4. In FIG. 1-3 with the semiconductor chip shown, the views are side views, not plan views. There is no figure that shows a plan view in which a semiconductor chip is shown. There is no written description or graphical disclosure that “an area of the adsorption unit, when viewed in a plan view, is greater than an area of the semiconductor chip, when viewed in the plan view” since there is no view that shows the entirety of the area of the semiconductor chip in relation to the adsorption unit. One possibility that renders the phrase new matter is that the semiconductor chip is wider than the adsorption unit in the in-and-out direction of FIG. 1 (non-plan view). (Also see Claim 13 re. the plan view.)

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 16-17, on the face of the claim, it is unclear if “major axis” is referring to diameter, radius, or depth. The specification discloses, “The pressing hole 2 may have a size, e.g. a diameter, of 50 pm or less.” It is the same for the specification phrase, “The suction hole 113 may have a size of (e.g. a diameter of), in detail, 0.5 mm, for example between 0.4 mm and 0.6 mm.” The clause “e.g. a diameter [of]” raises doubt as to the identification of the limitation “major axis” since “e.g.” is added to the disclosure. The phrase "for example" or “e.g.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In Claim 20 it is unclear how “a plurality of suction holes configured to suction the gas through the gas.” How is gas suctioned through the gas?

Claim Rejections - 35 USC § 102
Claim(s) 1-2, 4, 9, 11-13, 18-19, and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al. (US 2012/0031147) (“Arai”).

    PNG
    media_image1.png
    818
    992
    media_image1.png
    Greyscale

Claim 1: an adsorption unit (FIG. 3, 4) defining a plurality of pressing holes in the adsorption unit, the plurality of pressing holes configured to eject gas (43), and defining a plurality of suction holes in the adsorption unit, the plurality of suction holes configured to suction the gas and to handle a semiconductor chip through the gas (48; 47 in the top view of FIG. 3 should be 48 or 47/48),
wherein the adsorption unit is a table (“a planar support 46” is a table), and at least one of the suction holes is adjacent to a corner of the table and at least one other of the suction holes is adjacent to an edge of the table (48; 48 on top is adjacent to an apex of the adsorption unit since it is adjacent to area with the apex with all the 43’s, or the big circle around 43’s, inside from the 48’s is the apex area; an edge of the adsorption unit/table; see FIG. 2 where 4 has holes similar to FIG. 3);
an area of the adsorption unit, when viewed in a plan view, is greater than an area of the semiconductor chip, when viewed in the plan view (see FIG. 2 where 101 is larger than adsorption unit 4);
Claim 2: a pressing unit connected to the pressing holes, the pressing unit configured to deliver the gas; a suction unit connected to the suction holes, the suction unit configured to suction the gas (paragraph [0107], “The air floatation mechanism, the suction mechanism (vacuum suction mechanism), and the like are omitted from this drawing.”);
Claim 4: wherein the adsorption unit includes a first adsorption region and a second adsorption region surrounding the first adsorption region, and the plurality of suction holes include a first suction hole in the first adsorption region and adjacent to an edge of the first adsorption region, and a second suction hole in the second adsorption region and adjacent to an edge of the second adsorption region (FIG. 3);
Claim 9: wherein at least one of the suction holes is in a center of the adsorption unit (FIG. 2 shows suction holes in center in front-to-back direction on 4);
Claim 11: a pressing unit tube connecting the pressing unit to at least one of the pressing holes (44);
Claim 12: a suction unit tube connecting the suction unit to at least one of the suction holes (the tube for D3/48 is 47);
Claim 13: wherein the corner of the adsorption unit corresponds to a sharp corner, a beveled corner, or a chamfered corner of the adsorption unit when viewed in a plan view (FIG. 3; sharp corner);
Claim 18: an adsorption table (FIG. 3, 4) defining a plurality of pressing holes within the adsorption table, the plurality of pressing holes configured to eject gas (43), and defining a plurality of suction holes in the adsorption table, the plurality of suction holes configured to suction the gas and to handle a semiconductor chip through the gas (48; 47 in the top view of FIG. 3 should be 48 or 47/48), wherein at least one of the suction holes is adjacent to at least one of a corner of the adsorption table and at least another of the suction holes is adjacent to an edge of the adsorption table (an edge of the adsorption unit; 48; 48 on top is adjacent to an apex of the adsorption unit since it is adjacent to area with the apex with all the 43’s, or the big circle around 43’s, inside from the 48’s is the apex area; an edge of the adsorption unit/table; see FIG. 2 where 4 has holes similar to FIG. 3);
an area of the adsorption unit, when viewed in a plan view, is greater than an area of the semiconductor chip, when viewed in the plan view (see FIG. 2 where 101 is larger than adsorption unit 4);
Claim 19: wherein at least one of (A) the plurality of suction holes are symmetrically arranged in the adsorption table, or (B) the plurality of pressing holes are symmetrically arranged in the adsorption table (FIG. 3);
Claims 21 and 22: wherein a diameter of a suction hole at a center of the adsorption unit is greater than a diameter of a pressing hole at an edge of the adsorption unit (45 is wider than 47/48 in FIG. 3; there are multiple instances of FIG. 3 in FIG. 2, wherein one of the instances of 45 and one of the instances of 47/48 are situated meet the claim);
Claims 23 and 24: wherein the corner includes a first edge extending in a first direction and a second edge extending in a second direction intersecting the first direction, wherein the corner is a point where the first edge and the second edge meet (FIG. 2 at 4).

Claim Rejections - 35 USC § 103
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Yassour et al. (US 2006/0054774) (“Yassour774”). Arai discloses all the limitations of the claims as discussed above.
Arai does not directly show:
Claim 3: wherein a sum of cross-sectional areas of the plurality of suction holes is greater than a sum of cross-sectional areas of the plurality of pressing holes.
Yassour774 shows a similar device having:
Claim 3: wherein a sum of cross-sectional areas of the plurality of suction holes is greater than a sum of cross-sectional areas of the plurality of pressing holes (paragraph [0186], “the area occupied by the pressure is much smaller than the area occupied by the vacuum”);
for the purpose of decreasing the deformation of the conveyed object so that it does not suffer access strain and/or break (paragraph [0185]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Arai as taught by Yassour774 and include Yassour774’s similar device having:
Claim 3: wherein a sum of cross-sectional areas of the plurality of suction holes is greater than a sum of cross-sectional areas of the plurality of pressing holes;
for the purpose of decreasing the deformation of the conveyed object so that it does not suffer access strain and/or break.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Tsunoda et al. (US 2015/0336751) (“Tsunoda”). Arai discloses all the limitations of the claims as discussed above.
Arai does not directly show:
Claim 16: wherein at least one of the pressing holes has a major axis of 50 [microns; 0.050 mm] or less.
Tsunoda shows a similar device having:
Claim 16: wherein at least one of the pressing holes has a major axis of 50 [microns; 0.050 mm] or less (paragraph [0041], “The orifice 3c is a micropore of approximately 0.03-0.05 mm as a throttle hole”);
for the purpose of providing rigidity to the conveyed object so that it does not suffer access strain and/or break (paragraph [0041]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Arai as taught by Tsunoda and include Tsunoda’s similar device having:
Claim 16: wherein at least one of the pressing holes has a major axis of 50 [microns; 0.050 mm] or less;
for the purpose of providing rigidity to the conveyed object so that it does not suffer access strain and/or break.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai. Arai discloses all the limitations of the claims as discussed above.
Arai does not directly show:
Claim 5: wherein the adsorption unit has a shape of a polygon when viewed in plan view;
Claim 6: wherein the adsorption unit has a shape of a triangle when viewed in plan view;
Claim 7: wherein the adsorption unit has a shape of a pentagon when viewed in plan view.
It has been shown that changes in shape of structures is within the skill of one of ordinary skill in the art (MPEP 2144.04(IV)(B)). This is for the purpose of holding different objects with different shape profiles with a symmetrical airflow from an absorption unit with a similar shape to the different objects. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Arai’s device that has:
Claim 5: wherein the adsorption unit has a shape of a polygon when viewed in plan view;
Claim 6: wherein the adsorption unit has a shape of a triangle when viewed in plan view;
Claim 7: wherein the adsorption unit has a shape of a pentagon when viewed in plan view;
for the purpose of holding different objects with different shape profiles with a symmetrical airflow from an absorption unit with a similar shape to the different objects.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Cloots et al. (US 2018/0229517) (“Cloots”). Arai discloses all the limitations of the claims as discussed above.
Arai does not directly show:
Claim 17: wherein at least one of the suction holes has a major axis of between 0.4 mm and 0.6 mm.
Cloots shows a similar device having:
Claim 17: wherein at least one of the suction holes has a major axis of between 0.4 mm and 0.6 mm (paragraph [0079]);
for the purpose of creating uniform vacuum pressure across the adsorption unit for more efficient vacuum suction to reduce operation power requirements (paragraph [0079]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Arai as taught by Cloots and include Cloots’s similar device having:
Claim 17: wherein at least one of the suction holes has a major axis of between 0.4 mm and 0.6 mm;
for the purpose of creating uniform vacuum pressure across the adsorption unit for more efficient vacuum suction to reduce operation power requirements.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Levin et al. (US 6644703) (“Levin”). Arai discloses:
Claim 20: handling one of the semiconductor chips with an adsorption unit (FIG. 3, 4) that surrounds a plurality of pressing holes configured to eject gas (43) and a plurality of suction holes configured to suction the gas through the gas (48; 47 in the top view of FIG. 3 should be 48 or 47/48), the adsorption unit sucking the gas from the suction holes at the same time as ejected gas from the pressing holes (FIG. 3),
wherein at least one of the suction holes is in a location adjacent to at least one of a corner of the adsorption unit or an edge of the adsorption unit (48; 48 on top is adjacent to an apex of the adsorption unit since it is adjacent to area with the apex with all the 43’s, or the big circle around 43’s, inside from the 48’s is the apex area; an edge of the adsorption unit/table; see FIG. 2 where 4 has holes similar to FIG. 3).

Arai does not directly show:
Claim 20: dicing a wafer into a plurality of semiconductor chips.
Levin shows a similar device having:
Claim 20: dicing a wafer into a plurality of semiconductor chips (column 1, lines 45-48);
for the purpose of performing a common process in the semiconductor (SC) industry for widening the method’s practicality throughout the SC industry (column 1, lines 45-48). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Arai as taught by Levin and include Levin’s similar device having:
Claim 20: dicing a wafer into a plurality of semiconductor chips;
for the purpose of a common process in the semiconductor (SC) industry for widening the method’s practicality throughout the SC industry. 

Response to Arguments
Applicant's arguments filed 9 August 2022 have been fully considered but they are not persuasive.
Re. the independent claims, 48 on top is adjacent to an apex of the adsorption unit since it is adjacent to area with the apex with all the 43’s, or the big circle around 43’s, inside from the 48’s is the apex area; an edge of the adsorption unit/table. See FIG. 2 where 4 has holes similar to FIG. 3.
Yassour439 has been removed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652